DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The examiner acknowledges receipt of amendment and remarks filed 01/06/2021.
Claims 20 is amended.   
Claim 38 is canceled.
Claims 20-37 are pending.

Priority
The examiner acknowledges this application as a Continuation of 15/723,730 filed 10/03/2017, now US 10,363,210 B2, which is a Continuation of 15/293,691 filed 10/14/2016, now US 9,782,338 B2, which is a Continuation of 14/868,469 filed 09/29/2015, now US 9/498,425 B2, which is a Continuation of 13/997,430 filed 06/24/2013, now US 9,174,070 B2, which is a 371 of PCT/US2011/038874 filed 06/02/2011 and which is a CIP of PCT/US2010/061711 filed12/22/2010.

 
 
Response to Arguments
Applicant has amended claim 1 to include polyaminopropanesulfonic acid, which applicant acknowledges as tartar control agent in the paragraph bridging pages 5 of 7 and 6 of 7 of the response filed 01/06/2021.  Applicant has stated that the argument is based on the 
Response: The examiner disagrees.   Applicant has admitted that polyaminopropanesulfonic acid is a tartar control agent and also that Zaidel teaches exhaustive list of tartar control agents that includes polyaminopropanesulfonic acid as one.   However, polyaminopropanesulfonic acid is the second tartar control agent of the list and the artisan desiring for its dentifrice to control tarter would have elected to use any of the tartar control agents listed including the second listed agent, polyaminopropanesulfonic acid with reasonable expectation of success for controlling tartar.   The list is not infinite and specifically polyaminopropanesulfonic acid is the second listed agent for controlling tartar in Zaidel.  
The primary reference is Zaidel which teaches all the critical elements of the claims.   PRINCIPE was relied upon for teaching that poloxamer 407 which is taught by Zaidel is an abrasive in oral care system and (https://en.wikipedia.org/wiki/Poloxamer_407) was relied upon for teaching that poloxamer 407 has 101 ethylene oxide units and 56 propylene oxide units.   Hence there was no picking from multiple references to arrive at the invention.   Prima facie case was made with regards to amount of the hydrogen peroxide in the whitening complex and the total nitrogen in the whitening complex.
Applicant has indicated that that the obviousness type double patenting rejection be held in abeyance until allowable subject matter is confirmed.   However the rejection is maintained because it has not been overcome.

Maintained rejections
Modified to address amendment to claim 20
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 20-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Breitenbach et al. (US 5,945,032) or Zaidel et al. (US 2006/0045854 Al) or Chopra et al. (US 2007/0071695 Al) or Wang et al. (US 2007/0071696 Al) or Zaidel et al. (US 8,540,971 B2) in .
Breitenbach, Zaidel, Chopra and Wang are all directed to dentifrice/oral composition and Zaidel (US 2006/0045854 Al) in combination with the teachings of PRINCIPE et al. (US 20130195942 A1) and (https://en.wikipedia.org/wiki/Poloxamer_407) for teaching the units of ethylene oxide and propylene oxide in the Poloxamer 407 block copolymer will be exemplified below.    
The rejection is modified slightly to address the presence of polyaminopropanesulfonic acid (AMPS) now in the composition of claim 20. 
Zaidel discloses oral care composition comprising cross-linked polyvinylpyrrolidone
hydrogen peroxide complex, ethylene oxide-propylene oxide copolymer such as
poloxamer/pluronics, abrasive agents such as calcium phosphate and calcium pyrophosphate (paragraph [0078] of Zaidel), hydrophilic polymers such as polyethylene glycols and designated to have molecular weights of 200, 300, 600, 2000 (paragraphs [0049], [0050] of Zaidel), glycerin or alcohols as diluents/humectants (paragraphs [0062], [0065] of Zaidel) and the humectant is present at from about 1% to about 50% or about 2% to about 25% or about 5% to about 15% (paragraph [0065]; the peroxide is present in the composition at from about 0.1-50% of the oral composition (paragraphs [0038], [0073] of Zaidel); water is present at less than 5% (paragraph [0062]); the composition contains abrasives (paragraphs [0044], [0076], [0078]) and the abrasive is present in about 15% to about 30% and calcium carbonate is listed as one of the abrasives (paragraph [0078]).   The peroxide-cross-linked PVP complex is present at from about 0.5 to about 40% or from about 20% to 30%; in a preferred embodiment the peroxide complex is 
PVP-peroxide complex occurs in a 1:1 ratio such that in the complex, the peroxide is at about 23% and the PVP is at about 77%.   Furthermore, in vinyl pyrrolidone, nitrogen is at 12% of the weight of the vinylpyrrolidone.   While this is approximated based on the molecular weight of the compounds, Zaidel does not specifically teach that the peroxide in the whitening complex, which is the PVP-peroxide complex, is present at 10-30% and the nitrogen is present at
5-15%. But taking what could be approximated from the PVP-peroxide complex structure, it would be reasonably expected that the peroxide would be present in the complex at 23% which would anticipate the claimed range and the nitrogen would be present at 12% which would also anticipate the claimed range.   There is no demonstration that these ranges provide unexpected results to the composition and further, gleaning from the complex, the wt% amounts of nitrogen and peroxide would anticipated the claimed ranges.
	Further, polyaminopropanesulfonic acid (AMPS) is a tartar control agent and admitted by applicant to be one.   At the time the invention was made the artisan would have elected to use any of the tartar control agents listed including the second listed agent, polyaminopropanesulfonic acid with reasonable expectation of success for controlling tartar,  
Therefore, it would have been prima facie obvious at the time the invention was made to reasonably expect that the peroxide wt% and the nitrogen wt% in the whitening complex would approximate at 23% and 12% respectively.
claims 20-23, Zaidel teaches the composition except that the amounts of the components in the claimed composition overlaps/lie inside the disclosed composition amounts.   It is settled that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985); In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003); In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).
Therefore, the teachings of Zaidel renders obvious claims 20-23.   For claim 20 and the 50-70% humectant, the upper limit of 50% humectant permits the use of 50%, the lower limit in claim 20.   Further, about 15% to about 30% and calcium carbonate abrasive allows for amount of less than about 20% abrasive now recited in claim 20. 
For claim 24, the less than 5% of water in the composition of Zaidel renders obvious the less than 1% as differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
For claims 25-27, 30, 31
For claims 28 and 29, the composition of Zaidel contains thickening agent such as carrageenan, cellulose polymer in amounts of 0.01-15% (paragraphs [0059], [0060]).
For claims 32-34, the composition of Zaidel contains fluoride and the source of the fluoride is sodium monofluorophosphates, stannous fluoride, the fluoride present at 0.0025 to 2% (paragraphs [0080], [0081]).
Therefore, claims 20-34 are rendered obvious by Breitenbach, Zaidel, Chopra and Wang and Zaidel (US 8,540,971 B2).
For new claim 36, the sweetener is present in about 0.01% to about 1% (see paragraph [0070].
For new claim 37, the saccharin and sucralose meet the limitation.
For new claim 35, the composition of Zaidel also contains hydrophilic polymer such as ethylene oxide propylene oxide copolymer (see paragraph [0049]) and these are known surfactants and surfactant issued in amount of 0.01-10% (paragraph [0063]) and this range overlaps the claimed range.   Further Zaidel contemplates using poloxamer (paragraph [0063]).   Specifically PRINCIPE (US 20130195942 A1) uses poloxamer 407 in abrasive oral care system (see paragraph [0057]).   Poloxamer 407 has ethylene oxide units of 101 and propylene oxide units of 56 (https://en.wikipedia.org/wiki/Poloxamer_407).   Therefore for new claim 35, one would look to using poloxamer 407 in the oral care of Zaidel by looking to the abrasive oral care system of PRINCIPE.   Poloxamer 407 is one of the ethylene oxide/propylene oxide block copolymer that fits into the recited block copolymer EO of 80-150 and PPO of 30-80).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 


Claims 20-37 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 1-14 and 1-12 and 1-11 and 1-17 and 1-15 and 1-20 and 1-22 and 1-9 and 1-26 and 1-16, 1-11 and 1-5 of U.S. Patent Nos. 8,540,971 B2 and 9,174,070 B2 and 9,498,425 B2 and 9,782,339 B2 and 10,363,210 B2 and 9,883,995 B2 and 9,895,304 B2 and 9,974,634 B2 and 9,517,194 B2 and 9,532,932 B2 and 8,591,868 B2 and 10,092,468 B2; 10,758,472 B2 (issued from 15/900,346) respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because:
8,540,971 B2: The process of the issued claims produce the composition of the instant claims.   Although the broad composition does not have amounts of the component ingredient, the composition being made by the issued process encompasses the examined composition.
9,174,070 B2: The issued composition of claim 1 anticipates examined claims 20-34    Thus the issued composition anticipates the examined composition.
9,498,425 B2 and 9,782,339 B2 and 10,363,210 B2 and 9,883,995 B2 and 9,895,304 B2 and 9,974,634 B2 and 9,517,194 B2 and 9,532,932 B2 and 8.591,868 B2 and 10,092,482 B2 and 10,758,472 B2
The comprising language is open. Polyaminopropanesulfonic acid (AMPS) now in claim 20 is a tartar (calculus) control agent.  
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BLESSING M FUBARA/Primary Examiner, Art Unit 1613